Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Responsive Amendment
The reply filed on January 17, 2021 is not fully responsive to the prior Office action because of the following omissions or matters: 
(1) While applicant has elected Invention I, applicant has failed to elect Species i or Species ii (along with specific claims directed to whichever of Species i or Species ii are to be elected) since elected Invention I contains claims directed to these species.
(2) While applicant has elected Invention I, which contains claims directed to Species a and Species b, applicant’s election of both Species a and Species b is improper (Applicant must elected either Species a or Species b).  Further, while applicant elected claim 3 and has correctly identified claim 3 as reading on Species a, applicant has actually identified claim 3 as being withdrawn in the listing of claims present in the amendment dated January 17, 2021, so this is confusing since these are at odds with each other.  Claim 4, which is not identified as being withdrawn in the listing of claims present in the amendment dated January 17, 2021, is actually directed to species b.  It is unclear as to which of Species a or Species b applicant intended to elect, and it is also unclear as to which claims (associated with Species a or Species b) applicant intended to elect.
(3) Claim 6 is not directed to Species a, but is actually directed to Species y.  Applicant has failed to elect Species x or Species y (along with identifying specific claims directed to whichever of Species x or Species y are to be elected) since elected Invention I contains claims directed to these species.  Further, the amendment to claim 6 does not remove the distinction between Species x and Species y since claim 6 (directed to Species y) recites “automatically, intermittently adjust the metering rate” (emphasis added), while claim 5 (directed to Species x) recites “automatically, continuously adjust the metering rate” (emphasis added).
See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



February 18, 2021